Citation Nr: 1108921	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  03-00 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disability, claimed as heel spurs and Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to August 1994.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO) which, in pertinent part, denied service connection for heel spurs and Achilles tendonitis of the right foot.

The Veteran testified at a June 2006 travel Board hearing; the hearing transcript has been associated with the claims file.  

The Board remanded the case for additional development in February 2007, December 2008, and July 2009.  All development has been completed and the case is once again before the Board for review. 


FINDING OF FACT

The Veteran is shown by competent medical evidence to have residuals of a right foot injury, to include Achilles tendon bursitis, plantar fasciitis, and a right heel spur, etiologically related to active service.  


CONCLUSION OF LAW

Residuals of a right foot injury, to include Achilles tendon bursitis, plantar fasciitis, and a right heel spur, were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In a September 2001 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  

April 2006 and April 2007 letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice was not received prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing corrective notice in an April 2006 and April 2007 letter.  The RO readjudicated the case in later supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded a VA examination in November 2007 with a February 2009 addendum, and in November 2009.  38 C.F.R. § 3.159(c)(4) (2010).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the November 2009 VA examination and opinion obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; considers the Veteran's complaints and symptoms; contains an opinion as to etiology, and includes reasons and bases for the opinion rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

B.  Law and Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran reported during his June 2006 travel Board hearing that he first injured his right ankle in 1980 while marching and running shortly after starting service.  He reported that he was put on profile for seven days.  

Service treatment records reflect several injuries to the right ankle and foot in service.  The Veteran was seen in the emergency room in February 1980 for an injury to the right ankle.  X-rays revealed no fracture.  The Veteran was diagnosed with trauma to the right foot.  He was treated with an ace wrap, elevation, ice, and pain medication.  The Veteran was seen for a sprained right ankle in March 1984.  He was put on profile with no running or jumping for 7 days.  The Veteran was seen for calluses on the right heel with second degree fissures in May 1984.  He was treated with hot soaks.  The Veteran was put on profile again in July 1984 with no running or jumping for 7 days.  The Veteran was seen in March 1988 for a right ankle and foot injury.  A physical examination reflects swelling in the ankle and moderate pain in the foot.  X-rays showed no fracture.      

VA treatment records dated in 2000 and 2002 show that the Veteran had complaints related to heel pain and heel spurs.  VA treatment reports dated in February 2001 and March 2001 reflect a diagnosis of Achilles tendonitis in the right foot.  The Veteran was diagnosed with heel spur syndrome and plantar fasciitis in 2002 with heel pain in the right foot noted to be greater than the left.  The Veteran was prescribed custom orthotics.

An April 2006 note shows that the Veteran was seen for right ankle pain.  He reported having numerous ankle sprains in the past.  The Veteran's right ankle was painful with palpation and with manipulation of the right ankle.  He had instability of the right ankle.  The Veteran was diagnosed with osteoarthritis of the right ankle with instability and with a heel spur.  The Veteran was diagnosed with right foot plantar fasciitis in June 2008.  X-rays revealed a planter calcaneal enthesophyte which extended into the Achilles tendon.  

A November 2007 VA examination included a review of the claims file.  The VA examiner stated that he did not see any indication of right foot problems or Achilles problems in service.  The VA examiner did note that there was an indication that the Veteran had a spur in the left heel in 2000.  He did not provide any further opinion as to whether the Veteran's current right foot disabilities were related to service.  

The claims file was reviewed in conjunction with a February 2009 addendum to the November 2007 VA examination.  The VA examiner stated that in terms of heel spurs and Achilles tendonitis of the right foot, he did not see any indication of such conditions being a problem or being diagnosed in the service record, nor did he see evidence of right foot problems or Achilles problems in service.  The examiner, therefore, stated that it was not possible to relate any current problems related to right foot spurs or right foot tendonitis to service without resort to speculation.

Private treatment records show that the Veteran sustained an additional injury to the right ankle in October 2008, when he fell off a ladder.  X-rays showed that there were no acute fractures or dislocation seen.  A calcaneal osteophyte and calcification of  the insertion of the Achilles tendon was noted.  

The Veteran reported in a July 2010 statement that he fell from a ladder in October 2008 due to instability in his right ankle.  He indicated that right foot Achilles tendon damage and right ankle instability had existed prior to this injury, and he noted that he had been wearing a brace for many years to support his right ankle.  
  
A November 2009 VA examination included a review of the claims file and the Veteran's service treatment records.  The Veteran was noted to have bilateral plantar fasciitis and Achilles tendon bursitis manifested by right ankle pain.  The Veteran had symptoms of pain, stiffness, fatigability, and lack of endurance in the right foot.  He was unable to stand for more than a few minutes, and was unable to walk for more than a quarter mile.  He used custom orthotic inserts, an ankle brace, and night splints.  June 2008 VA x-rays revealed a planter calcaneal enthesophyte extending in to the Achilles tendon of the right foot.  There was no evidence of fracture of dislocation.  The Veteran was diagnosed with bilateral plantar fasciitis and bilateral Achilles tendon bursitis.  The VA examiner opined that the Veteran's current right foot condition was at least as likely as not caused by or a result of service.  In that regard, the VA examiner reasoned that the Veteran's service treatment records documented several right ankle injuries or sprains and the Veteran's right ankle pain had continued to the present time. 

The Veteran has reported that he was seen for right foot injuries in service for which he was treated.  He also reported having continuing problems in the right foot after his separation from service.  The Veteran is capable of providing such lay observations and there is no indication that his testimony is not credible.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994) (lay evidence is competent to establish features or symptoms of injury or illness).  Service treatment records show that the Veteran had sustained several right foot injuries in service, and that he was put on profile on more than one occasion due to such injuries.  Service treatment records further corroborate the Veteran's statements.  As a layperson, however, the Veteran is not competent to relate his current disability to service.  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In the present case, the Board finds that the November 2009 VA examiner's opinion provides sufficient, competent evidence of a nexus between the Veteran's Achilles tendon bursitis and plantar fasciitis and findings in service.  The Board further notes that June 2008 VA x-rays show that the Veteran's had a right heel spur, or a planter calcaneal enthesophyte, which extended into the Achilles tendon.  The Board finds, therefore, that there is competent credible evidence showing that the Veteran's current residuals of a right foot injury, to include to include Achilles tendon bursitis, plantar fasciitis, and a right heel spur, are etiologically related to active service.  In that regard, the November 2009 VA examiner reviewed the claims file and the Veteran's medical record prior to providing his opinion.  Pertinent findings from the Veteran's VA treatment records were noted.  The VA examiner also noted that the Veteran had several right ankle/foot injuries or sprains documented in his service treatment records.  Based on these findings and on the Veteran's continued complaints, the VA examiner found that the Veteran's right foot condition was at least as likely as not related to service.  

In contrast, the Board notes that in a February 2009 addendum opinion to the November 2007 VA examination, a VA examiner found that it was not possible to relate any current problems related to right foot spurs or right foot tendonitis to service without resort to speculation.  The VA examiner had reasoned that he did not see evidence of any right foot problems or Achilles problems in service.  The Board finds that the February 2009 addendum opinion is not probative in this case because the opinion is not supported by objective findings found in the record.  In that regard, the Veteran's service treatment records clearly document several injuries to the right foot and ankle in service, and these injuries were not considered by the VA examiner.  Further, the VA examiner failed to consider lay evidence provided by the Veteran indicating continuing problems with the right foot after service.  

According to the United States Court of Appeals for Veterans Claims (Court or CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id.  In this case, the Board finds that the November 2009 VA opinion provides the most probative evidence of record with respect to the etiology of the Veteran's current residuals of a right foot injury.  The medical evidence reviewed and discussed by the examiner was factually accurate.  Based on all the evidence and on his expertise, the examiner provided a clear opinion and provided sound reasoning for his conclusion.  

As the Veteran's current right foot condition is shown by competent medical evidence to be related to service, the Board finds that service connection for residuals of a right foot injury, to include Achilles tendon bursitis, plantar fasciitis, and a right heel spur, are warranted.  

C.  Conclusion

The Veteran has been diagnosed with Achilles tendon bursitis, plantar fasciitis, and a right heel spur.  Service treatment records show that the Veteran was seen for injuries to the right foot and ankle in service, and competent medical evidence shows the Veteran's current residuals of a right foot injury were incurred in service.   Therefore, the Board concludes that the evidence supports a finding that the Veteran has residuals of a right foot injury, to include Achilles tendon bursitis, plantar fasciitis, and a right heel spur, etiologically related to active service.  



ORDER

Service connection for residuals of a right foot injury, to include Achilles tendon bursitis, plantar fasciitis, and a right heel spur, is granted.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


